DETAILED ACTION

The present application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions

	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-11 and 13-16, drawn to multi-chamber tests containers, classified in class 422, sub-classes 547-550.
Claim s 12 and 17-20, drawn to methods of performing test reactions classified in class 436, sub-class 180. 
The inventions are distinct, each from the other because of the following reasons:    
  Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the multi-chamber containers can be used for practicing another and materially different process, such as a process not associated with reactive testing   for example, for sample preservation and/or storage. 
	NOTE that the apparatus claims 1-11 and 13-16, if elected, would be subject to further restriction because they are drawn to the following species that are patentably distinct: 
	Species 1 [claims 1, 2, 4 and 14], drawn to a container having the structure set forth in claim 1, where the mechanism must comprise a plug disposed as recited in claims 4 and 14. 
	Species 2 [claims 1-3, 5 and 9], drawn to a container having the structure set forth in claim 1, where the mechanism must comprise configurations for thermal expansion as recited in claims 5 and 9 
	Species 3 [claims 1 and 6], drawn to a container having the structure set forth in claim 1, where the mechanism must comprise a frangible membrane con figured as recited in claim 6. 
	Species 4 [claims 1-3 and 7], drawn to a container having the structure set forth in claim 1, where the mechanism must comprise an expandable chamber as recited in claim 7. 
	Species 5 [claims 1-3 and 8], drawn to a container having the structure set forth in claim 1, where the mechanism must comprise means for exposing the test container to vibration as recited in claim 8. 
 	Species 6 [claims 1-3 and 10], drawn to a container having the structure set forth in claim 1, where the mechanism must comprise a pocket as recited in claim 10. 
	Species 7 [claims 1, 13, 15 and 16], drawn to a container having the structure set forth in claim 1, where the mechanism must comprise further means for preventing undesired separation and/or contacting between the inner and outer shells as recited.
NOTE that claim 11 will be examined on the merits with the species elected. 
	Because all the inventions identified above are independent or distinct and have acquired a separate status in the art due to their recognized divergent subject matter, based on the current record, the restriction for examination purposes as indicated is proper. Additionally, there would be a serious undue search and examination burden if the restriction was not required, since examination of each of these inventions would require a corresponding separate and non-overlapping search involving different search strategies and reasoning.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic to the apparatus claims.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Should Applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species. 
Where Applicant elects an invention and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable species will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798